AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America | JUDGMENT IN A CRIMINAL CASE
vy. (For Offenses Committed On or After November 1, 1987) -

Juan Davila Zavala-Alvarado Case Number: 19cr4726-FAG

Samantha Jaffe

Defendant's Attorney

 

REGISTRATION NO. 89954298
THE DEFENDANT:

 

 

X pleaded guilty to count(s) 1 of the Superseding Information
CL] was found guilty to count(s)

 

 

 

after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense a | _ Count Number(s)
8:1325 (a)(1) Improper Entry by an Alien (Misdemeanor) 1

[ The defendant has been found not guilty on count(s)
&] Count(s) 1 of the underlying Information dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

 

TIME SERVED Oo days

Assessment: $10 WAIVED — Fine: WAIVED

XX] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

L) Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days

of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

December 3, 2019

 

 

Date of Imposition of Sentence

Ap hot

HONORABLEF.A.GOSSETTI
UNITED STATES MAGISTRATE JUDGE

 ~t

 
